DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/754338 filed on 4/7/2020.  Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 currently recites “a map updating system” but further goes on to include that the map updating system comprises: “the map updating device according to claim 1”.  It is unclear whether claim 9 is supposed to be a separate and unique independent claim from claim 1 or if claim 9 is dependent on claim 1, but using improper preamble language. Additionally, Claim 9 calls towards claim 1 to describe the server 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner suggests, for clarity of the record, to not use shorthand language when referring to the claim limitations to be claimed and instead to fully write out each and every component for each claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) an abstract idea of a mental process for updating a map which includes the nominal steps of gathering data (e.g., obtaining information indicating roads and a facility present around a host vehicle and a travel state of a first vehicle), analyzing data (e.g., determining whether the first vehicle has traveled on a different road than a road on which the host vehicle travels, checking whether a target road is included in the host vehicle map information, inquiring of a server device whether the target road is included in master map information stored in the server device), and storing the available information (e.g., receiving updating map information and updating the host vehicle map information using the received updating map information including the target road). The courts have determined, in at least Electric Power Group, that the concept of collecting, analyzing, and displaying (i.e. storing) available information is an abstract idea of itself. Similar to the court decision, the claims at hand are gathering information about a first 
This judicial exception is not integrated into a practical application because the mere gathering, analyzing, and storing of information can each be performed in the mental realm and the claims do not provide for anything other than nominal steps. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements present in the claims, a processor to execute a program and a memory to store the program are merely used as tools to apply the abstract idea of itself rather than function as concrete and tangible elements in the claims that would transform the abstract idea of itself into a patent-eligible subject matter.

Allowable Subject Matter
Claims 1-12 are objected to as being dependent upon a rejected base claim, but would be allowable if amended or persuasively argued to overcome the outstanding §112 and §101 rejection, above. The prior art of record fails to teach or suggest the concept of determining that another vehicle around the host vehicle has travelled on a different road than the host vehicle and to use that knowledge to inquire about updating the host vehicle’s map. This determination of allowable subject matter is in concurrence with the International Searching Authorities on the patent family of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668